Citation Nr: 1139505	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-50 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In January 2011, a video conference hearing was conducted.   The Veteran's appeal initially included a claim for service connection for peripheral neuropathy of the lower extremities, but this claim was granted in September 2009.  


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his service or to any event therein.  

2. Tinnitus was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current tinnitus is related to his service or to any event therein.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2. Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a March 2009 letter advised the Veteran of VA's duties to notify and assist in the development of the claims prior to their initial adjudication.  This letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  VA's duty to notify is met.    

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The RO arranged for a VA examination in April 2009.  The examination is fully adequate as it considered the evidence of record and the reported history of the Veteran, was based on an examination of the Veteran, noted pertinent history and all findings necessary for a proper determination in the matter, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including SNHL, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) in service was aircraft pneumatic repairman.

On February 1966 service entrance examination, the Veteran's ears were normal on clinical evaluation, and he denied ear, nose, or throat trouble; puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
NA
15 (20)
LEFT
-5 (10)
-5 (5)
-5 (5)
NA
10 (15)

[The figures in parentheses represent ISO (ANSI) units and are provided for data comparison purposes.]  

The Veteran's STRs are otherwise silent for complaints, findings, treatment, or diagnosis relating to hearing loss and tinnitus. 

On June 1970 service separation examination, the Veteran's ears were normal on clinical evaluation and he denied ear, nose, or throat trouble; puretone thresholds were:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
5
0
0
5
10

A February 2009 VA audiology consultation indicates that the Veteran noticed a need for frequent repetition, had occasional tinnitus, and requested an audiological evaluation.  Recreational noise exposure from hunting with hearing protection and military noise exposure from jet engines with hearing protection were noted.  The diagnosis was bilateral normal hearing sloping to moderate-to-mild SNHL. Speech recognition was 100 percent in either ear.   

On April 2009 VA examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
35
25
LEFT
45
45
45
50
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  The Veteran denied a history of non-military noise exposure and reported that he had military noise exposure as a mechanic from jet aircraft.  The Veteran denied a current complaint of tinnitus.  The diagnosis was normal to moderate SNHL in the right ear and normal to moderately severe SNHL in the left ear.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of a result of military service/noise exposure.  She explained that although the Veteran's work put him at high risk for noise induced hearing loss from aircraft noise, his separation physical of April 1970 showed normal hearing in both ears without complaints of hearing loss in either ear.    

At the January 2011 videoconference hearing, the Veteran testified that he was exposed to hazardous noise levels on the flight line with and without hearing protection, that he noticed tinnitus in service (not so much the hearing loss at the time), he was not afforded a hearing test on separation that he could remember, and that his wife noticed that he had difficulty listening about a year and a half after his discharge.  

      Hearing loss
      
The Veteran asserts that he has bilateral hearing loss as a result of his military noise exposure from his duties working on airplanes.  It is not in dispute that he now has a bilateral hearing loss disability by VA standards, as such is diagnosed and shown by official audiometry.  By virtue of his MOS as aircraft repairman, it may reasonably conceded that he was exposed noise trauma in service.

That notwithstanding, the Veteran's STRs (including his service separation examination report) do not show a hearing loss disability and are silent for complaints of hearing loss.  Furthermore, there is no evidence that SNHL was manifested in the first year following the Veteran's discharge from active duty.  Consequently, service connection for a bilateral hearing loss disability on the basis that such became manifest in service and persisted, or on a presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1112) is not warranted.  Under these circumstances, what is required to establish service connection for the bilateral hearing loss disability is that there must be competent evidence that relates the Veteran's hearing loss to his service/noise exposure therein.

The only medical evidence of record regarding a nexus between the Veteran's hearing loss and his service/noise exposure therein is the opinion of the April 2009 VA examiner, who opined that the Veteran's hearing loss was less likely as not caused by or a result of a result of military service/noise exposure.  For rationale, she cited to medical evidence noting that his separation physical of April 1970 showed normal hearing in both ears without complaints of hearing loss.  As the opinion is by a trained professional competent to provide it, and explains the underlying rationale (citing to medical evidence), it is probative evidence in this matter.  As there is no medical evidence to the contrary, the Board finds no reason to question the competence or rationale of the examiner; it is persuasive.  The Board notes the Veteran's argument that he did not receive a hearing test upon separation from service (that he could recall); however, the evidence of record showing audiometric findings recorded on separation examination contraindicates the Veteran's assertions.   

The first clinical documentation of hearing loss occurred more than 39 years after the Veteran's discharge from service.  Notably, a lengthy time interval between service and the first postservice clinical notation of complaints or symptoms associated with a disability for which service connection is sought is of itself a factor for consideration against a finding that such disability is related to service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that medical evidence is not always required when the determinative issue is a medical nexus and that the Veteran is competent to provide lay evidence as to observation of his hearing loss symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  However, in this case the Board finds the medical evidence of record to be more probative than the Veteran's lay assertions due to the skill, knowledge, expertise, and training possessed by the medical provider in ascertaining the etiology of disease.  Even assuming the Veteran's ability to discern hearing loss, service connection requires a hearing loss disability related to service, and the Veteran lacks the credentials and training to ascertain that the thresholds described in 38 C.F.R. § 3.385 were met at a particular time.

The Board has considered the Veteran's lay statements to the effect that he has experienced (and his wife noticed) hearing loss since service (within a year and a half after).  As noted above, he is competent to observe a perception of impaired hearing; however, even assuming the statements are credible, the Board finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for many years after service, and the highly probative medical evidence of record to the contrary.  Ultimately, the medical evidence provided by a doctor with training and expertise is more probative than reports of perceived (lay observed) hearing impairment over time.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation, and service connection on that basis is not warranted.  

The Board acknowledges that in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the United States Court of Appeals for Veterans Claims (Court) noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Accordingly, a Veteran who displayed normal hearing acuity at service separation may nonetheless be awarded service connection for hearing loss at a later date if the medical evidence determines his/her hearing loss was the result of an in-service disease or injury.  Id.  Notwithstanding, the evidence in this case, as a whole, weighs against a finding that the Veteran's hearing loss is related to his active service.  

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

	Tinnitus

As noted above, it is conceded that the Veteran was exposed to noise trauma in service.  Moreover, tinnitus is a disability capable of lay observation, and the diagnosis is established essentially by subjective complaints.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Veteran's lay contentions as to tinnitus represent competent evidence.  What he must still demonstrate, however, is a nexus between his noise exposure in service and his current tinnitus, either through competent medical evidence or credible continuity of symptoms.  In this regard, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the Veteran's contentions simply are not credible.  Although he has asserted tinnitus starting in service, he denied all ear symptoms at separation in April 1970.  Moreover, he denied current tinnitus during his April 2009 VA examination.  These denials of tinnitus, on multiple occasions, conflict markedly with the contentions that he has made in conjunction with the present appeal.  The Board is therefore compelled to find that his contentions, even if deemed competent, are not credible in nature.  Moreover, he has provided no other medical or audiological opinions supporting his claim.  Although the April 2009 VA examination afforded an opportunity for such an opinion, such an opinion was not warranted because the Veteran denied tinnitus at that time.  This fact, along with post-service evidence showing no mention of complaints or findings of tinnitus until February 2009 (more than 39 years after service), strongly reflects that the record does not support the Veteran's claim.  

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, and this claim must be denied.  See Gilbert v. Derwinski, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


